Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 19, 2022 has been entered.  All arguments and the IDS submitted on Jul. 19, 2022 have been fully considered.  
 
Status of the Claims 
	Claims 1, 3, 4, 6, 13, 28, and 31-33 are currently pending.
	Claims 2, 5, 7-12, 14-27, 29 and 30 are cancelled. 
	Claims 1, 3, 4, 6, 13, 28, and 31-33 have been considered on the merits.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are maintained.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al. (US 2016/0158294 A1, effective filing date Feb. 4, 2014) as evidenced by Clarke et al. (Molecular Endocrinology, Jun. 3, 2014).
With respect to claims 1, 3, 4, 28, 32 and 33, Von Maltzahn teaches a method of treating a dysbiosis in a subject by administering a composition comprising a purified population of spore-forming bacteria in an amount effective to engraft and/or augment in the gastrointestinal tract in order to treat or prevent a dysbiosis in a subject (abstract and 0008-0011).  With respect to claims 1, 3, 4, 32 and 33, Von Maltzahn teaches dysbiosis diseases treated include irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety (Table 3).  With respect to claims 1, 32 and 33, Von Maltzahn teaches the bacterial species in the composition includes species from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella (0098, 0129, 0130, Table 1).  In addition, with respect to claims 1, 32 and 33, Von Maltzahn teaches the bacterial species of the composition can be Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum (Table 1, 0089).  
It is noted that Von Maltzahn does not teach that their method can be used in the manner instantly claimed for the increasing the level of serotonin in a subject as recited in claims 1 and 6.  However, the teachings of Von Maltzahn teaches the claimed method of administering a composition comprising of one or more bacterial species where at least one of the one or more bacterial species are human gut-derived chloroform-tolerant (Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum) and are selected from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella species.  Additionally, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  In addition, species of Clostridium are known to produce short-chain fatty acids as reported by Clarke (pg. 1227 para. 1-4).  Clarke further teaches the main short-chain fatty acids produced are butyrate, propionate and acetate (pg. 1227 para. 3).  Clarke teaches SCFAs may modulate enteroendocrine serotonin (5-HT) secretion (pg. 1227 Col. 1 para. 1).  Therefore, it would be understood that the Clostridium is capable of increasing serotonin by producing at least one serotonin-related metabolite (acetate, butyrate, and propionate).  Once administered to the subject the bacteria would increase the serotonin levels.  Thus, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn and a necessary effect of practicing the method.  
With respect to claim 13, Von Maltzahn teaches the method where the composition administered is a pharmaceutical composition (abstract, 0013 and 0228-0230).  
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 13, 28, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al. (US 2016/0158294 A1, PCT filed Feb. 4, 2014) as evidenced by Clarke et al. (Molecular Endocrinology, Jun. 3, 2014).
With respect to claims 1, 3, 4, 28, and 31-33, Von Maltzahn teaches a method of treating a dysbiosis in a subject by administering a composition comprising a purified population of spore-forming bacteria in an amount effective to engraft and/or augment in the gastrointestinal tract in order to treat or prevent a dysbiosis in a subject (abstract and 0008-0011).  With respect to claims 1, 3, 4, and 31-33, Von Maltzahn teaches dysbiosis diseases treated include irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety (Table 3).  With respect to claims 1 and 31-33, Von Maltzahn teaches the bacterial species in the composition includes species from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella (0098, 0129, 0130, Table 1).  In addition, with respect to claims 1 and 31-33, Von Maltzahn teaches the bacterial species of the composition can be Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum (Table 1, 0089).  
It is noted that Von Maltzahn does not teach that their method can be used in the manner instantly claimed for the increasing the level of serotonin in a subject as recited in claims 1 and 6.  However, the teachings of Von Maltzahn teaches the claimed method of administering a composition comprising of one or more bacterial species where at least one of the one or more bacterial species are human gut-derived chloroform-tolerant (Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum) and are selected from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella species.  Additionally, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  In addition, species of Clostridium are known to produce short-chain fatty acids as reported by Clarke (pg. 1227 para. 1-4).  Clarke further teaches the main short-chain fatty acids produced are butyrate, propionate and acetate (pg. 1227 para. 3).  Clarke teaches SCFAs may modulate enteroendocrine serotonin (5-HT) secretion (pg. 1227 Col. 1 para. 1).  Therefore, it would be understood that the Clostridium is capable of increasing serotonin by producing at least one serotonin-related metabolite (acetate, butyrate, and propionate).  Once administered to the subject the bacteria would increase the serotonin levels.  Thus, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn and a necessary effect of practicing the method.  
It is noted that Von Maltzahn does not teach that their method includes determining that the subject is need of increased serotonin as recited in claim 31.  However, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora (abstract, 0008-0011, and Table 3).  The subject would have to have been determined to have these diseases and disorders.  Additionally, these diseases and disorders are serotonin-related diseases in need of increased serotonin levels as defined by claims 1 and 4.  Accordingly, patients determined to have these diseases and disorders would be in need of increased serotonin.   
With respect to claim 13, Von Maltzahn teaches the method where the composition administered is a pharmaceutical composition (abstract, 0013 and 0228-0230).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 19, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §102, Applicant argues that reference 63 cited by Clarke, MacFarlane et al. 2012 (Exhibit A), only describes Clostridium at the genus level (Remarks pg. 5-6 bridging para.).  Applicant further argues that not all species of Clostridium produce short chain fatty acids (SCFAs) and Clarke does not provide guidance about which species of Clostridium produce SCFAs (Remarks pg. 6 para. 2).  However, these arguments were not found to be persuasive, since Von Maltzahn teaches the claimed method of administering a composition comprising of one or more bacterial species are human gut-derived chloroform-tolerant (Clostridium hiranon, Clostridium hylemonae, Clostridium scindens, Clostridium saccharolyticum, Clostridium asparagiforme, Clostridium hathewayi, Clostridium orbiscindens, Clostridium sp. M62/1, and Eubacterium xylanophilum) and are selected from Acinetobacter, Acetivibrio, Butyricicoccus, Comamonas, Enterobacter, Eubacterium, Lactococcus, Leuconostoc, Oscillospira, Peptostreptococcaceae, Ruminococcus, Turicibacter, and Weissella species.  This are the species listed in claim 1.  Furthermore, Von Maltzahn teaches the method treats irritable bowel syndrome, inflammatory bowel disease, cardiovascular disease, osteoporosis, abnormal gastrointestinal motility, abnormal immune response, depression, and anxiety in the subject by administering an effective amount of the microflora which are serotonin-related diseases as defined in claim 4 (abstract, 0008-0011, and Table 3).  
Applicant argues that Vital et al. 2014 (Exhibit B) shows that not all Clostridium species have genes for butyrate production, a SCFA (Remarks pg. 6 para. 2).  Additionally, Applicant argues that Clarke does not provide a link between SCFA production and serotonin modulation for Clostridium (Remarks pg. 6 para. 3).  However, this argument was not found to be persuasive, since as stated above, Von Maltzahn teaches the claimed method of administering a composition comprising of one or more of the claimed bacterial species and as defined in claim 1 and teaches treating one of the claimed serotonin-related diseases as defined in claim 4.  Clarke is an evidentiary reference to further support that the method of Von Maltzahn of treating claimed diseases with the claimed species inherently would increase serotonin levels because many Clostridium produce SCFAs.  Furthermore, Vital does not look at additional types of SCFAs expression in the Clostridium species, such as acetate and propionate or state the not all Clostridium species produce SCFAs.  In addition, Clarke teaches SCFAs may modulate enteroendocrine serotonin (5-HT) secretion (pg. 1227 Col. 1 para. 1).  
Applicant argues that not all species of Clostridium can modulate serotonin levels as evidenced by Mandic et al., 2019 (Exhibit C) which reports that Clostridium ramosum increases 5-HT levels while Clostridium butyricum did not (Remarks pg. 6 para. 3).  However, this argument was not found to be persuasive, for the reason stated above, Von Maltzahn teaches the claimed method of administering a composition comprising of one or more of the claimed bacterial species and as defined in claim 1 and teaches treating one of the claimed serotonin-related diseases as defined in claim 4.  Therefore, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn.  It also noted claim 32 and 33 are directed to the genius of Clostridium.  
Applicant argues that it was unknown at the time of filing of the application whether the instantly claimed Clostridium species could produce SCFAs or increase the level of serotonin in a subject (Remarks pg. 7 para. 1).  Applicant argues that a showing of inherency requires that the allegedly inherent element be necessarily present and the Examiner must provide a basis in fact and/or technical reasoning to support the determination (Remarks pg. 7 para. 2).  However, this argument was not found to be persuasive, since as stated above, Von Maltzahn teaches the claimed method of administering a composition comprising of one or more of the claimed bacterial species and as defined in claim 1 and teaches treating one of the claimed serotonin-related diseases as defined in claim 4.  
Applicant further argues that the burden of demonstrating that the allegedly inherent characteristic, SCFA production, as not been meet, since Vital teaches not all Clostridium species can produce butyrate, therefore not all Clostridium species as taught by Clarke produce SCFAs and Mandic teaches that not all Clostridium species inherently increase serotonin levels (Remarks pg. 7-8 bridging para.).  However, this argument was not found to be persuasive, for the reason stated above, Von Maltzahn teaches the claimed method of administering a composition comprising of one or more of the claimed bacterial species and as defined in claim 1 and teaches treating one of the claimed serotonin-related diseases as defined in claim 4.  Therefore, the claimed result of increasing the serotonin levels must be inherent to the method as taught by Von Maltzahn.  It also noted claim 32 and 33 are directed to the genius of Clostridium.
With respect to the rejections under 35 U.S.C. §103, Applicant argues that Von Maltzahn discloses Clostridium species which do not produce butyrate and do not increase serotonin production (Remarks pg. 7 para. 3).  However, this argument was not found to be persuasive, since Von Maltzahn teaches the claimed method with claimed species.  Furthermore, it also noted claim 32 and 33 are directed to the genius of Clostridium.


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632